DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 17, 2022 has been entered.
Response to Amendment
	This is an office action in response to applicant’s arguments and remarks filed on March 17, 2022. Claims 1, 3, 6-7, 9, 11-12, 14-16, 27-28, and 30-31 are pending in the application. Claims 28 and 30 are withdrawn, and claims 1, 3, 6-7, 9, 11-12, 14-16, 27, and 31 are being examined herein.
Status of Objections and Rejections
	The objection to claim 11 is withdrawn in view of Applicant’s amendment.
	All objections and rejections of claim 29 are obviated by Applicant’s cancellation.
	All rejections from the previous office action are withdrawn in view of Applicant’s amendment.
	New objections to the specification are necessitated.
	New grounds of rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, and 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, are necessitated by the amendments.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: all recitations of “first cavity” in the claims should read “cavity” because the specification discloses that the structure defines a cavity (para. [0003] of the instant US PGPub), and the cavity defined by the structure comprises a nanopore (para. [0008] of the instant US PGPub), which is the cavity referred to in the claims. The specification separately describes a first cavity and a second cavity separated by a barrier in a pipette (para. [0010] of the instant US PGPub), which is different from the cavity recited in the claims. The specification discloses a “cavity” and a “first cavity” as different elements, so the claims should recite “cavity” for proper antecedent basis.
 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7, 9, 12, and 31 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. New matter is shown in bold.
Claim 7 recites the limitation “the apparatus further comprising a second pipette” in lines 2-3 of the claim. The specification does not contain support for the limitations of claim 7 in combination with amended claim 1. Claim 1 requires “one of the at least two trapping electrodes being positioned in the reservoir upstream of the inlet of the first cavity and located on a central longitudinal axis of the first cavity that passes through the inlet and the outlet of the first cavity, and another of the at least two trapping electrodes being provided as a continuous layer on the surface of the structure adjacent to and surrounding the inlet of the first cavity” in lines 17-24 of the claim. The description of first and second pipettes in the specification do not contain support for the structure of the at least two trapping electrodes required in claim 1. The specification discloses that the first trapping electrode is provided by a carbon deposit in the first pipette, and the second trapping electrode is provided by a carbon deposit in the second pipette (para. [0010] of the instant US PGPub). The specification also discloses that the first and second trapping electrodes 615, 616 are provided at, or adjacent to, the proximal apertures 608, 609 of the respective pipette 602, 603 in separate cavities of each pipette 602, 603 (Figs. 6a-6d, para. [0116], [0119] of the instant US PGPub). As shown in Figs. 6a-6d and para. [0010], [0116], [0119] of the instant US PGPub describing the first and second pipettes, neither of the trapping electrodes 615, 616 are positioned in the reservoir upstream of the inlet of the first cavity and located on a central longitudinal axis of the first cavity that passes through the inlet and the outlet of the first cavity, and/or provided as a continuous layer on the surface of the structure adjacent to and surrounding the inlet of the first cavity as required by claim 1. In Figs. 6a-6d, one of the trapping electrodes is not positioned in the reservoir 606, and another of the trapping electrodes is not provided as a continuous layer surrounding the inlet of the first cavity. Therefore, the specification does not provide support for a second pipette in combination with the limitations of claim 1. Applicant is required to cancel the new matter in reply to this Office Action. Claim 9 is rejected as dependent thereon.
Claim 12 recites the limitation “the one of the at least two trapping electrodes being positioned in the reservoir upstream of the inlet of the first cavity extends over a surface of a substrate confining the fluid medium at a location upstream of the inlet of the first cavity” in lines 2-5 of the claim. The specification does not contain support for the one of the at least two trapping electrodes being positioned in the reservoir upstream of the inlet of the first cavity AND extending over a surface of a substrate confining the fluid medium at a location upstream of the inlet of the first cavity. Original claims 12-13 and para. [0011] of the instant US PGPub disclose them as two different embodiments, and not the same trapping electrode. Applicant is required to cancel the new matter in reply to this Office Action.
Claim 31 recites the limitation “the spacing of the at least two trapping electrodes is from 20 µm to 100 µm” in lines 1-2 of the claim. The specification does not contain support for the spacing of the at least two trapping electrodes being all values from 20 µm to 100 µm. Instead, the specification discloses that the reservoir may have a depth of 50 or 100 microns (para. [0034] of the instant US PGPub). Applicant’s reference to para. [0106] is with respect to studies for testing the capture rate using three different spacing distances (20 µm, 40 µm, and 100 µm), and does not describe an embodiment of the invention nor does it provide support for all values from 20 µm to 100 µm. Applicant’s reference to para. [0108] is with respect to a trapping radius of 18 µm of optical studies, and does not describe an embodiment of the invention nor does it provide support for all values from 20 µm to 100 µm for the spacing of the at least two trapping electrodes. Applicant’s reference to para. [0111] is with respect to a spacing of 5-30 µm between the first and second pipettes, but the second pipette is considered new matter as discussed above and cannot be relied upon for support, and this paragraph also does not provide support for all values from 20 µm to 100 µm. Applicant is required to cancel the new matter in reply to this Office Action.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 6-7, 9, 11-12, 14-16, 27, and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the spacing" in lines 24-25 of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claims 3, 6-7, 9, 11-12, 14-16, 27, and 31 are rejected as dependent thereon.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
The following is a statement of reasons for the indication of allowable subject matter:
The instant invention is drawn to an apparatus for concentration and detection of polarizable analyte molecules within a fluid medium. The apparatus comprises a structure defining a first cavity having an inlet and an outlet, a reservoir for the fluid medium adjacent to the inlet of the first cavity, and a controller adapted to supply a direct current (DC) voltage and a time varying voltage. The apparatus comprises at least two translocation electrodes electrically coupled to the controller to receive said DC voltage and positioned relative to the structure to generate a DC translocation electric field passing through the first cavity. The apparatus also comprises at least two trapping electrodes electrically coupled to the controller to receive the time varying voltage, one of the at least two trapping electrodes being positioned in the reservoir upstream of the inlet of the first cavity and located on a central longitudinal axis of the first cavity that passes through the inlet and the outlet of the first cavity, and another of the at least two trapping electrodes being provided as a continuous layer on the surface of the structure adjacent to and surrounding the inlet of the first cavity. The spacing of the at least two trapping electrodes defines a depth of the reservoir.
The prior art does not disclose nor render obvious all of the cumulative limitations of the apparatus of independent claim 1, with particular attention to the limitations:
	“one of the at least two trapping electrodes being positioned in the reservoir upstream of the inlet of the first cavity and located on a central longitudinal axis of the first cavity that passes through the inlet and the outlet of the first cavity, and another of the at least two trapping electrodes being provided as a continuous layer on the surface of the structure adjacent to and surrounding the inlet of the first cavity, such that the spacing of the at least two trapping electrodes defines a depth of the reservoir” in combination with the other limitations of claim 1.
	The closest prior art of record is considered to be Lindsay et al. (US 2016/0025702 A1).
	Upon further consideration in light of the arguments filed in the March 17, 2022 amendment, the claims have been found to overcome the previous rejection because Lindsay does not teach the structure of the trapping electrodes as required by claim 1. Lindsay teaches the trapping electrodes 45, 47 stacked on a substrate 42, and a nanopore 41 drilled through the entire assembly to expose edges of the electrodes 45, 47 (Figs. 6 & 11, para. [0050], [0057]-[0058], [0065]). Lindsay does not teach that one of the electrodes 45, 47 is positioned in the reservoir upstream of the inlet of the nanopore since both electrodes 45, 47 surround the nanopore and thus are not upstream of the inlet of the nanopore. Additionally, the spacing between the electrodes 45 and 47 does not define a depth of the reservoir. Therefore, Lindsay fails to teach “one of the at least two trapping electrodes being positioned in the reservoir upstream of the inlet of the first cavity and located on a central longitudinal axis of the first cavity that passes through the inlet and the outlet of the first cavity, and another of the at least two trapping electrodes being provided as a continuous layer on the surface of the structure adjacent to and surrounding the inlet of the first cavity, such that the spacing of the at least two trapping electrodes defines a depth of the reservoir” in combination with the other limitations of claim 1.
	The claims are therefore considered to be patentably distinguished from the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIVIAN A TRAN whose telephone number is (571)272-3232. The examiner can normally be reached Mon - Fri 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/V.T./Examiner, Art Unit 1794                                                                                                                                                                                                        
/JOSHUA L ALLEN/Primary Examiner, Art Unit 1795